    Case 2:16-cv-00229-GJQ-MV ECF No. 46 filed 08/14/19 PageID.348 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

DAVID L. JAMERSON #138940,                             Case No.   2:16-cv-229

              Plaintiff,                               Hon. Gordon J. Quist
                                                       U.S. District Judge
        v.

JEFF CROMMELL, et al.,

              Defendants.
                                       /

                       REPORT AND RECOMMENDATION

                                    Introduction

        This is a civil rights action brought by state prisoner David Jamerson

pursuant to 42 U.S.C. § 1983.     Jamerson alleges that while he was confined at the

Baraga Correctional Facility (AMF), Defendant Jeff Cromell used excessive force

against him in violation of his Eighth Amendment rights. 1           Defendant Cromell

asserts that Jamerson first assaulted him by punching him in the face, head, and

neck.    Other corrections officers responded to the incident and restrained Jamerson.

        On January 30, 2017, this Court issued an opinion dismissing the complaint

as barred by the statute of limitations period.      (ECF No. 10.)    Jamerson filed a

motion for reconsideration.    (ECF No. 12.)     The Court granted that motion on April

26, 2017.    (ECF No. 14.)     On September 12, 2017, the Court issued an opinion

dismissing Jamerson’s claims against Defendants Soeltner, Fielding, Albright, Orr,




1       Jamerson spelled Defendant’s name as “Crommell.”

                                           -1-
 Case 2:16-cv-00229-GJQ-MV ECF No. 46 filed 08/14/19 PageID.349 Page 2 of 9



Heyrman, Stimac, Thomas, Bone, Denman, Lindemuth, Rutter, Immel, Sprader,

Bauman, Thomma, Smith, and Kurth for failure to state a claim upon which relief

may be granted.    (ECF Nos. 15, 16.) The Court ordered service of the complaint

against Defendant Cromell.     (Id.)

      Defendant Cromell moves for summary judgment.          (ECF No. 41.) Jamerson

did not respond.   The undersigned recommends that this Court grant the motion for

summary judgment and dismiss this case.

                               Plaintiff’s Allegations

      Jamerson alleges that on April 8, 2013, Defendant Cromell called Jamerson

for a shakedown as he was leaving the chow hall.     During the shakedown, Defendant

Cromell told Jamerson that staff were going to teach him a lesson about talking back.

As Jamerson was walking away, Defendant Cromell said “you don’t want it like that

. . . it’s only one way to find out, I kick your ass or you kick mine.” Jamerson turned

and began walking toward Defendant Cromell, who yelled “get him.”              Shortly

thereafter, two prison guards put Jamerson in a headlock and hit him in the head

with a blunt object. The officers then pinned Jamerson to the ground and used a

taser on him four or five times.       As a result of this incident, Jamerson suffered

injuries to his head, eyelid, wrists, and hand.

                          Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of


                                           -2-
 Case 2:16-cv-00229-GJQ-MV ECF No. 46 filed 08/14/19 PageID.350 Page 3 of 9



Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

                        Eighth Amendment Excessive Force

         Jamerson’s remaining claim is for excessive force against Defendant Cromell.

The Eighth Amendment embodies a constitutional limitation on the power of the

states to punish those convicted of a crime.    Punishment may not be “barbarous”,

nor may it contravene society’s “evolving standards of decency.”          Rhodes v.

Chapman, 452 U.S. 337, 345-46 (1981); Trop v. Dulles, 356 U.S. 86, 101 (1958).   The

Eighth Amendment also prohibits conditions of confinement which, although not

physically barbarous, “involve the unnecessary and wanton infliction of pain.”

Rhodes, 452 U.S. at 346.     Among unnecessary and wanton inflictions of pain are

those that are “totally without penological justification.”   Id.

         To establish an Eighth Amendment claim, a plaintiff must satisfy both an

objective and a subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994);


                                          -3-
 Case 2:16-cv-00229-GJQ-MV ECF No. 46 filed 08/14/19 PageID.351 Page 4 of 9



Wilson v. Seiter, 501 U.S. 294, 297-300 (1991). “The objective component requires the

pain inflicted to be ‘sufficiently serious.’” Williams v. Curtin, 631 F.3d 380, 383 (6th

Cir. 2011) (quoting Wilson, 501 U.S. at 298).    “The subjective component focuses on

the state of mind of the prison officials.” Williams v. Curtin, 631 F.3d at 383.

      While all Eighth Amendment claims involve an objective and a subjective

component, the objective component is contextual and therefore varies depending on

the claim asserted.   Hudson v. McMillian, 503 U.S. 1, 8-9 (1992).        The degree of

harm necessary to satisfy the objective component depends on “contemporary

standards of decency.” Estelle v. Gamble, 429 U.S. 97, 103 (1976).      When prison or

jail officials maliciously and sadistically use force to cause harm, contemporary

standards of decency always are violated, “[w]hether or not significant injury is

evident.” Hudson, 503 U.S. at 9.    Thus, while the extent of an inmate’s injury may

help determine the amount of force used by the prison or jail official, it is not

dispositive of whether an Eighth Amendment violation based on excessive force has

occurred. Wilkins v. Gaddy, 559 U.S. 34, 37 (2010).

      The proper inquiry for an Eighth Amendment excessive force claim is “whether

force was applied in a good faith effort to maintain or restore discipline or maliciously

and sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S.

312, 320-21 (1986). Factors that are typically considered in this determination

include: (1) the relationship between the need for force and the amount of force that

was used, (2) the extent of any safety threat to staff or inmates, and (3) any efforts

made to temper the severity of a forceful response.    Id. at 321.


                                          -4-
 Case 2:16-cv-00229-GJQ-MV ECF No. 46 filed 08/14/19 PageID.352 Page 5 of 9



                                      Analysis

      Jamerson alleges that when he was leaving the chow hall on April 8, 2013,

Defendant Cromell searched him and then began to insult him.          Jamerson asserts

that as he attempted to leave the area to return to his cell, Defendant Cromell

followed him and then yelled “get him.”   At that moment, four to six officers jumped

Jamerson, dragged him to the ground, and punched and kicked him.            Defendant

Cromell argues that Jamerson has fabricated this story and that, in fact, Jamerson

first assaulted Defendant Cromell.   Defendant Cromell has submitted a video of the

incident, Critical Incident Reports, and affidavits from witnesses to support his

motion.

      Defendant Cromell states that after he completed a pat down search of

Jamerson, Jamerson stated, “Fuck you, you coward! You don’t want me as an

opponent!   You don’t want me, coward-ass bitch!”       (ECF No. 42-2, PageID.302.)

Defendant Cromell ordered Jamerson to return to his cell, but Jamerson continued

to yell and then took a fighting stance with his fists clenched.   (Id. at PageID.303.)

Defendant Cromell ordered Jamerson to turn around and to place his hands behind

his back.   (Id.) Jamerson refused and then threw multiple punches at Defendant

Cromell, striking him in the jaw, neck, and head area.        (Id.)   Officer Thomma

responded immediately and was injured in his attempt to take Jamerson to the

ground. (ECF No. 42-3, PageID.311-313.) Officer Stimac responded and deployed

his Electronic Control Device, striking Jamerson in the torso.     (Id.) Several other




                                          -5-
 Case 2:16-cv-00229-GJQ-MV ECF No. 46 filed 08/14/19 PageID.353 Page 6 of 9



officers responded as Jamerson continued to struggle.         Jamerson was quickly

restrained and taken to health care.   (Id.)

        The video evidence does not support Jamerson’s allegations.   Only two officers

initially took Jamerson to the ground and both officers sustained injuries.     Other

officers responded, but no officer struck Jamerson.    The incident accelerated very

rapidly, with several officers in the area responding.        Jamerson was quickly

restrained and the entire incident took place over the course of about one minute. In

the opinion of the undersigned, the force used by the officers was not excessive, but a

necessary response to Jamerson’s conduct.       In particular, the evidence of record,

including the video evidence, does not establish that Defendant Cromell used

excessive force against Jamerson.

        At the time of the incident, Officer Stimac was monitoring the chow lines and

witnessed Jamerson throwing punches and striking Defendant Cromell in the face

and upper body.    (ECF No. 42-4, PageID.317.) He also witnessed Jamerson hitting

Officer Thomma.      (Id.)   Deputy Warden Scott Sprader observed the incident.

(ECF No. 42-5, PageID.319-321.)        He saw Defendant Cromell speaking with

Jamerson and pointing in the direction of Pine Unit.   Jamerson then stepped toward

Defendant Cromell and threw multiple punches, striking Cromell in the jaw and head

area.    (Id. at PageID.321.)   Deputy Warden Immel also observed the incident.

(ECF No. 42-6, PageID.325.) He also observed Defendant Cromell pointing toward

Pine Unit while speaking with Jamerson.        (Id.) Jamerson approached Defendant

Cromell and threw multiple punches, striking him in the head area.      (Id.)


                                         -6-
 Case 2:16-cv-00229-GJQ-MV ECF No. 46 filed 08/14/19 PageID.354 Page 7 of 9



      In the opinion of the undersigned, Jamerson has failed to establish that

Defendant Cromell used excessive force against him.       The record establishes that

Defendant Cromell did not strike Jamerson.     The record establishes that Defendant

Cromell responded after he was struck multiple times by taking Jamerson to the

ground with the assistance of Officer Thomma.      Other officers immediately arrived

to assist in securing Jamerson.    In the opinion of the undersigned, the force used

was responsive to Jamerson’s conduct, and only minimal force was used to restrain

Jamerson and gain control.

                                Qualified Immunity

      As an alternative argument, Defendant Cromell moves for qualified immunity

from liability.   “Under the doctrine of qualified immunity, ‘government officials

performing discretionary functions generally are shielded from liability from civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’”      Phillips v.

Roane County, 534 F.3d 531, 538 (6th Cir.2008) (quoting Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982)).   Determining whether a government official is entitled to

qualified immunity generally requires two inquiries: “First, viewing the facts in the

light most favorable to the plaintiff, has the plaintiff shown that a constitutional

violation has occurred? Second, was the right clearly established at the time of the

violation?” Id. at 538-39 (citing Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th

Cir.2006).




                                         -7-
 Case 2:16-cv-00229-GJQ-MV ECF No. 46 filed 08/14/19 PageID.355 Page 8 of 9



       “A right is ‘clearly established’ for qualified immunity purposes if ‘it would be

clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.’” Humphrey v. Mabry, 482 F.3d 840, 847 (6th Cir. 2007) (quoting Saucier

v. Katz, 533 U.S. 194, 202 (2001)). The inquiry whether the right was clearly

established “must be undertaken in light of the specific context of the case, not as a

broad general proposition.” Saucier, 533 U.S. at 201; see also Plumhoff v. Rickard,

572 U.S. 765, 779 (2014) (directing courts “not to define clearly established law at a

high level of generality, since doing so avoids the crucial question whether the official

acted reasonably in the particular circumstances that he or she faced”) (internal

quotation marks and citations omitted). Thus, the doctrine of qualified immunity

“protects all but the plainly incompetent or those who knowingly violate the law.”

Humphrey, 482 F.3d at 847 (internal quotation marks omitted).

      “The relevant inquiry is whether existing precedent placed the conclusion” that

the defendant violated the plaintiff’s rights “in these circumstances ‘beyond debate.’”

Mullenix v. Luna, 36 S.Ct. 305, 309 (2015), citing Ashcroft v. al-Kidd, 563 U.S. 731,

741 (2011).   In the opinion of the undersigned, Defendant Cromell did not violate

clearly established law when he responded to Jamerson by assisting in taking him to

the ground after Jamerson punched him multiple times in the head area.

                                  Recommendation

      I respectfully recommend that the Court grant Defendant Cromell’s motion for

summary judgment (ECF No. 41) and dismiss this case with prejudice.




                                          -8-
 Case 2:16-cv-00229-GJQ-MV ECF No. 46 filed 08/14/19 PageID.356 Page 9 of 9



      NOTICE TO PARTIES:         Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.     28 U.S.C. ' 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).    Failure to file timely objections

constitutes a waiver of any further right to appeal.   United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    August 14, 2019                            /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U.S. MAGISTRATE JUDGE




                                         -9-
